Appeal from an *992amended order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered May 29, 2002. The amended order clarified the order, entered May 22, 2002, by providing that plaintiffs’ motion for partial summary judgment was granted on negligence rather than on liability.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Same memorandum as in Hillman v Eick ([appeal No. 1] 8 AD3d 989 [2004]). Present—Wisner, J.P., Hurlbutt, Kehoe, Martoche and Lawton, JJ.